J-A18041-16, J-A18042-16, J-A18043-16


                           2016 Pa. Super. 172

JOANNE F. MAHONSKI, INDIVIDUALLY          IN THE SUPERIOR COURT OF
AND AS EXECUTRIX OF THE ESTATE OF               PENNSYLVANIA
FRANCIS J. MAHONSKI, BERNICE
WINDER, INDIVIDUALLY AND AS
ADMINISTRATRIX OF THE ESTATE OF
WALTER J. WINDER, DIANE K. MASTERS,
ADMINISTRATRIX OF THE ESTATE OF
ROBERT C. MAHONSKI AND EXECUTRIX
OF THE ESTATE OF ELEANOR B.
MAHONSKI, LEONA A. KLEMENTOVICH,
INDIVIDUALLY AND AS
ADMINISTRATRIX OF THE ESTATE OF
LEO A. KLEMENTOVICH, AND LEO F.
KLEMENTOVICH,

                      Appellants

                 v.

CAROLINE M. ENGEL, INDIVIDUALLY
AND AS EXECUTRIX OF THE ESTATE OF
HOWARD A. ENGEL; JOSEPH L. RIDER,
INDIVIDUALLY, TRADING AND DOING
BUSINESS AS LAW OFFICES OF JOSEPH
L. RIDER, AND AS TRUSTEE AD LITEM
FOR LAW OFFICES OF JOSEPH L. RIDER;
PAUL A. ROMAN, INDIVIDUALLY,
TRADING AND DOING BUSINESS AS
LAW OFFICES OF JOSEPH L. RIDER, AND
AS TRUSTEE AD LITEM FOR LAW
OFFICES OF JOSEPH L. RIDER; LAW
OFFICES OF JOSEPH L. RIDER; RANGE
RESOURCES APPALACHIA, LLC; AND
RANGE RESOURCES CORPORATION,

                      Appellees                No. 1123 MDA 2015


         Appeal from the Judgment Entered September 28, 2015
           In the Court of Common Pleas of Lycoming County
                    Civil Division at No(s): 11-01458
J-A18041-16, J-A18042-16, J-A18043-16




JOANNE F. MAHONSKI, BERNICE               IN THE SUPERIOR COURT OF
WINDER, DIANE K. MASTERS,                       PENNSYLVANIA
EXECUTRIX OF THE ESTATE OF ELEANOR
B. MAHONSKI, AND LEONA A.
KLEMENTOVICH,

                      Appellants

                 v.

CAROLINE M. ENGEL,

                      Appellee                 No. 1160 MDA 2015


            Appeal from the Judgment Entered July 6, 2015
           In the Court of Common Pleas of Lycoming County
                    Civil Division at No(s): 12-01292

JOANNE F. MAHONSKI, INDIVIDUALLY          IN THE SUPERIOR COURT OF
AND AS EXECUTRIX OF THE ESTATE OF               PENNSYLVANIA
FRANCIS J. MAHONSKI, BERNICE
WINDER INDIVIDUALLY AND AS
ADMINISTRATRIX OF THE ESTATE OF
WALTER J. WINDER, DIANE K. MASTERS,
ADMINISTRATRIX OF THE ESTATE OF
ROBERT C. MAHONSKI AND EXECUTRIX
OF THE ESTATE OF ELEANOR B.
MAHONSKI, LEONA A. KLEMENTOVICH,
INDIVIDUALLY AND AS
ADMINISTRATRIX OF THE ESTATE OF
LEO A. KLEMENTOVICH, AND LEO F.
KLEMENTOVICH,

                      Appellants

                 v.

CAROLINE M. ENGEL, INDIVIDUALLY
AND AS EXECUTRIX OF THE ESTATE OF
HOWARD A. ENGEL; JOSEPH L. RIDER,
INDIVIDUALLY, TRADING AND DOING


                                   -2-
J-A18041-16, J-A18042-16, J-A18043-16


BUSINESS AS LAW OFFICES OF JOSEPH
L. RIDER, AND AS TRUSTEE AD LITEM
FOR LAW OFFICES OF JOSEPH L. RIDER;
PAUL A. ROMAN, INDIVIDUALLY,
TRADING AND DOING BUSINESS AS
LAW OFFICES OF JOSEPH L. RIDER, AND
AS TRUSTEE AD LITEM FOR LAW
OFFICES OF JOSEPH L. RIDER; LAW
OFFICES OF JOSEPH L. RIDER; RANGE
RESOURCES APPALACHIA, LLC; AND
RANGE RESOURCES CORPORATION,

                            Appellees                 No. 2113 MDA 2015


             Appeal from the Judgment Entered November 20, 2015
               In the Court of Common Pleas of Lycoming County
                        Civil Division at No(s): 11-01458

BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                         FILED AUGUST 08, 2016

        This case involves three separate appeals from matters arising from

two cases filed in the Court of Common Pleas of Lycoming County in which

the trial court entered judgment in favor of Appellees Caroline M. Engel,

Atty. Paul A. Roman, Atty. Joseph L. Rider, the Law Offices of Joseph L.

Rider, Range Resources Appalachia, LLC, and Range Recourses Corporation. 1

For the following reasons, we affirm.

        The present action with a muddled procedural history arose out of a

family dispute concerning a 1990 real estate transaction involving the sale of
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  This Court consolidated these three cases on appeal for ease of review as
their procedural histories are closely intertwined.



                                           -3-
J-A18041-16, J-A18042-16, J-A18043-16



362.2 acres of unimproved mountain land in Cogan House Township and the

property’s corresponding subsurface rights. At that time, the property was

owned in fee simple by nine siblings.2           Appellants, other than Atty. Leo

Klementovich, are the siblings or the representatives of the siblings' estates

and/or the estates of the siblings' spouses (collectively the “Appellant

Siblings”). Atty. Klementovich is the son of Appellant Sibling Leona A.

Klementovich and was granted an interest in the property from his mother.

       In March 1990, Appellee Caroline M. Engel (“Appellee Engel”), who

was one of the siblings, approached her family with an offer to purchase the

property.    Atty. Klementovich orchestrated and conducted a private family

meeting with Appellant Siblings to set the terms upon which they would sell

the property to Appellee Engel.           Atty. Rider and Atty. Roman (“Appellee

attorneys”) were not involved in these negotiations. The terms sheet set the

purchase price at $135,000, conveyed 51% of the oil and gas rights to

Appellee Engel, leaving the remaining percentage to be divided among the


____________________________________________


2
  The nine siblings are: Bruno Chester Mahonski (not participating in this
action), Robert C. Mahonski (estate represented by Diane K Masters),
Francis J. Mahonski (estate represented by Joanne F. Mahonski), Bernice
Winder (participating in her own right and on behalf of the estate of Walter
J. Winder), Phyllis M. Griggs (not participating in this action), Leona A.
Klementovich (participating in her own right and on behalf of the estate of
Leo A. Klementovich), Helen M. Churba (not participating in this action),
Eugenia E. Woltz (not participating in this action) and Appellee Caroline M.
Engel (named a defendant in her own right and as representative of the
estate of Howard A. Engel).



                                           -4-
J-A18041-16, J-A18042-16, J-A18043-16



remaining siblings. Appellants concede they wished to give Appellee Engel

exclusive leasing rights to the property as there were so many owners with

large families.   Atty. Klementovich claimed that he spoke to Atty. Roman

who opined that, in order to grant leasing control to Appellee Engel, the sale

would have to convey a majority interest to Engel.

      Appellee Engel and Atty. Klementovich sought the assistance of

Appellee attorneys to prepare a written agreement of sale and an

assignment of the subsurface rights.    The drafted agreement was revised

several times based on negotiations between Atty. Klementovich and

Appellee Engel. Atty. Klementovich insisted that the agreement contain an

integration clause to declare the contract to be the full and final contract

between the parties that would supercede any other agreements, oral or

written, on the same subject.      In addition, Atty. Klementovich assured

Appellee attorneys that despite the fact that Appellee attorneys had drafted

the sale agreement for parties with conflicting interests, Atty. Klementovich

believed “all interests can be adequately protected by one attorney.” Trial

Ct. Opinion, 11/20/15, at 3.

      In the final agreement that was executed in October 1990, the parties

agreed that Appellants would retain interests in “all minerals, gas,

petroleum, and coal royalties paid under existing and future leases.”     Id.

Appellant Siblings’ interests ranged between 5.444% and 6.125% while

Appellee Engel received 56.444%. Appellee attorneys did not meet with any

of Appellant Siblings, who did not request to speak with counsel at any point

                                    -5-
J-A18041-16, J-A18042-16, J-A18043-16



before signing the documents. Both Appellee Engel and Appellant Siblings

shared in the Appellee attorneys’ legal fees.

      Nearly twenty years later, in July 2010, Atty. Klementovich discovered

that Appellee Engel had entered into a lease of the subsurface rights in

January 2008 with Great Lakes Energy Partners, LLC and had received

$125,197.45 from Great Lakes’ successor, Appellee Range Resources. As no

drilling for natural gas ever took place, neither Appellee Engel nor Appellants

received any royalties.

      In August 2011, Appellants, represented by Atty. Klementovich, filed

the first complaint at civil docket 11-01458 to challenge the validity of the

1990 property sale and gas rights assignment.          In the first complaint,

Appellants raised counts of fraud, breach of fiduciary duty, “account and

render,” and “reformation” against Appellees Engel and Range Resources, as

well as professional negligence, breach of contract, and breach of fiduciary

duty against Appellee attorneys and their law firm.        The complaint also

included a quiet title claim with respect to the property’s subsurface rights.

      Appellees Engel, Atty. Rider, and Atty. Roman filed preliminary

objections to Appellants’ complaint. The trial court granted Appellee Engel’s

preliminary objections to Count II (breach of fiduciary duty) and Count III

(account and render), but overruled all other preliminary objections.

      On August 7, 2012, Appellants filed a second complaint at civil docket

12-01292 against Appellee Engel for breach of contract and breach of

fiduciary duties, seeking a proportionate percentage share of the lease

                                     -6-
J-A18041-16, J-A18042-16, J-A18043-16



payment that Appellee Engel received from Appellee Range Resources. This

case was initially consolidated with the first complaint docketed at 11-01458.

To avoid confusion, we will refer to the first complaint docketed at 11-01458

as the “property sale action” and the second complaint docketed at 12-

01292 as the “lease action.”

      After discovery progressed, all Appellees filed motions for summary

judgment in the property sale action. The trial court granted Appellee Range

Resources’ motion and dismissed all of Appellants’ claims against it without

opposition. In addition, the trial court granted summary judgment in favor

of Appellee Engel on Appellants’ fraud claim, specifically finding the

applicable statute of limitations barred the action, which was filed twenty

years after the deed was executed. Order, 4/21/15, at 1. However, the trial

court denied the motion for summary judgment filed by Appellee attorneys,

specifically finding that the statute of limitations was not a bar pursuant to

the discovery rule. The trial court found that there was never a triggering

event for Appellants to question the legal advice of Appellee attorneys prior

to notice of Appellees’ lease in 2010.

      Appellants subsequently appealed the trial court’s entry of summary

judgment on the fraud claim against Appellee Engel, but this Court

dismissed the appeal as it was taken from a non-appealable interlocutory

order. While the appeal was pending, the trial court severed the previously

consolidated cases, cancelled the trial against the Appellee attorneys, and

ordered Appellants to proceed to trial on their remaining claims in both

                                     -7-
J-A18041-16, J-A18042-16, J-A18043-16



actions against Appellee Engel.3 The trial court held two separate trials: a

bench trial on the quiet title count and request for declaratory judgment in

the property sale action and a jury trial on the claims in the lease action. At

the conclusion of the lease action trial held on May 20-21, 2015, the jury

returned a verdict in favor of Appellee Engel. Appellants filed their first post-

trial motion in the lease action on June 1, 2015.4

       In an order docketed on June 9, 2015, the trial court dismissed

Appellants’ claims heard at the bench trial.       With respect to Appellants’

request for declaratory relief pertaining to the “respective rights of the

parties pursuant to the assignment of the lease,” the trial court found that

Appellants:

       surrendered all of their interest, and thus entitlement to any
       monies received, under any leasing of the subject tract for oil,
       gas, or other mineral exploration, with the exception of royalties
       received from the extraction of any oil, gas, or other minerals, to

____________________________________________


3
   Although the trial court continued to resolve Appellants’ claims while an
appeal was pending in this Court, the trial court was not divested of its
jurisdiction upon the filing of this notice of appeal as Appellant sought review
of a non-appealable interlocutory order. See Pa.R.A.P. 1701 (stating that a
trial court may “[p]roceed further in any matter in which a non-appealable
interlocutory order has been entered, notwithstanding the filing of a notice
of appeal or a petition for review of the order”). See also Melani v. Nw.
Eng'g, Inc., 909 A.2d 404, 406 (Pa. Super. 2006) (finding appeal before
the entry of judgment did not divest the trial court of jurisdiction since the
appeal was from an interlocutory order).
4
  Appellants’ first post-trial motion was timely filed within ten days of the
jury’s verdict pursuant to Pa.R.C.P. 227.1 as the tenth day fell on Sunday,
May 31, 2015.



                                           -8-
J-A18041-16, J-A18042-16, J-A18043-16


        which [Appellants] are entitled to a percentage share as set forth
        in the deed.

Trial Court Order, docketed 6/9/15, at 1. Appellants filed a second post-trial

motion on June 10, 2015, which was filed at both dockets.          On June 29,

2015, the trial court entered an order denying both of Appellants’ post-trial

motions.

        Appellants filed notices of appeal in both cases before the trial court

had entered judgment. This Court docketed the appeal of the property sale

action at 1124 MDA 2015 and the appeal of the lease action at 1160 MDA

2015.    The Lycoming County Prothonotary subsequently entered judgment

in favor of Appellee Engel in the lease action on July 6, 2015, and in the

quiet title claim in the property sale action on September 28, 2015.

        Nevertheless, at that point, Appellants’ claims against Appellee

attorneys had not yet been resolved in the property sale action.             On

September 10, 2015, Appellee attorneys filed a second motion for summary

judgment.     On November 20, 2015, the trial court granted the motion for

summary judgment.       Appellants filed a timely notice of appeal, which was

docketed in this Court at 2113 MDA 2015.

        We note that the trial court’s entry of summary judgment on

November 20, 2015 against Appellee attorneys was a final order that

disposed of all parties in the property sale case and rendered the prior

orders dismissing the claims against the other Appellees final under

Pa.R.A.P. 341.     See Betz v. Pneumo Abex, LLC, 615 Pa. 504, 547, 44
A.3d 27, 54 (2012) (stating that “an appeal of a final order subsumes

                                      -9-
J-A18041-16, J-A18042-16, J-A18043-16



challenges to previous interlocutory decisions”); K.H. v. J.R., 573 Pa. 481,

494–95, 826 A.2d 863, 871–72 (2003) (appeal from denial of post-trial

motions was no longer interlocutory after the trial court's subsequent entry

of judgment in the case pursuant to Pa.R.A.P. 905(a)). Although Appellants’

appeal of the order in the property sale case entering judgment against

Appellee Engel was prematurely filed, the appeal was subsequently perfected

when the final, appealable order was entered, dismissing the claims against

the remaining parties. See Pa.R.A.P. 905 (“[a] notice of appeal filed after

the announcement of a determination but before the entry of an appealable

order shall be treated as filed after such entry and on the day thereof.”)

      Before we reach the merits of these appeals, we must first address

Appellee Engel’s motion to quash Appellants’ first two appeals docketed at

1124 MDA 2015 and 1160 MDA 2015. Appellee adopts the argument of the

trial judge who filed a “Statement in Lieu of Formal Opinion,” refusing to

address the eighty-seven issues Appellants raised for appellate review in

their “concise” ten-page statement of errors complained of on appeal

pursuant to Pennsylvania Rule of Appellate Procedure 1925(b).         The trial

court specifically found that Appellants waived their right to appeal by filing

an outrageous number of claims in their 1925(b) statement in bad faith in

an attempt to overwhelm the court.

      The purpose of Rule 1925 is to narrow the focus of an appeal to those

issues which the appellant wishes to raise on appeal.      The rule sets clear

requirements to avoid waiver:

                                     - 10 -
J-A18041-16, J-A18042-16, J-A18043-16


      (i) The Statement shall set forth only those rulings or errors that
      the appellant intends to challenge.

      (ii) The Statement shall concisely identify each ruling or error
      that the appellant intends to challenge with sufficient detail to
      identify all pertinent issues for the judge. The judge shall not
      require the citation to authorities; however, appellant may
      choose to include pertinent authorities in the Statement.
                                       ***
      (iv) The Statement should not be redundant or provide lengthy
      explanations as to any error. Where non-redundant, non-
      frivolous issues are set forth in an appropriately concise manner,
      the number of errors raised will not alone be grounds for finding
      waiver.

Pa.R.A.P. 1925(b)(4)(i)-(ii),(iv) (emphasis added).

      We begin by discussing a similar case, Kanter v. Epstein, 866 A.2d
394, 401 (Pa. Super. 2004), in which this Court held that the appellants’

attempt to raise 104 issues in their 1925(b) statement “deliberately

circumvented the meaning and purpose of Rule 1925(b) and … thereby

effectively precluded appellate review of the issues [they sought] to raise.”

In Kanter, a panel of this Court found that the defendants in a relatively

straightforward breach of contract action had violated the rules of appellate

procedure and the duty of dealing in good faith by raising an outrageous

number of issues in their 1925(b) statements.      This Court found that the

only “motive underlying such conduct is to overwhelm the court system to

such an extent that the courts are forced to throw up their proverbial hands

in frustration.” Id. at 402.

      However, in a subsequent decision in Eiser v. Brown & Williamson

Tobacco Corp., 595 Pa. 366, 938 A.2d 417 (2007) (Baldwin, J., plurality),



                                    - 11 -
J-A18041-16, J-A18042-16, J-A18043-16



our Supreme Court provided that “the number of issues raised in a Rule

1925(b) statement does not, without more, provide a basis upon which to

deny appellate review where an appeal otherwise complies with the

mandates of appellate practice.” Id. at 384, 938 A.2d at 427-28. However,

the Supreme Court distinguished the underlying facts of Eiser, indicating

that unlike Kanter, the appellants had a reasonable basis to include a large

number of issues in their 1925(b) statement as they had filed a complicated

lawsuit with numerous counts and multiple defendants that resulted in a

large number of trial court rulings.

      Nevertheless, the Supreme Court in Eiser indicated that in a rare

case, like Kanter, where a trial court concludes there was an attempt to

thwart the appellate process by including an exceptionally large number of

issues in a Rule 1925(b) statement, waiver may result. Id. at 384, 938 A.2d

at 428. While the trial court in Eiser did not find that the appellants had

acted in bad faith by filing a lengthy 1925(b) statement, the Supreme Court

acknowledged that a disgruntled appellant could file a voluminous 1925(b)

statement in retaliation against a trial judge who did not rule in his favor.

As a result, the Supreme Court required lower courts to determine whether

the circumstances indicate that the appellant’s action was motivated by bad

faith. Id. at 383, 938 A.2d at 427 n. 16.

      More recently, in Jiricko v. Geico Ins. Co., 947 A.2d 206, 210 (Pa.

Super. 2008), this Court emphasized that a 1925(b) statement must be

“sufficiently concise and coherent such that the trial court judge may be able

                                       - 12 -
J-A18041-16, J-A18042-16, J-A18043-16



to identify the issues to be raised on appeal, and the circumstances must not

suggest the existence of bad faith.” After analyzing the decisions in Eiser

and Kanter, this Court found that as the appellant in Jiricko filed a 1925(b)

statement characterized as an incoherent, confusing, redundant, defamatory

rant, the appropriate remedy was to find waiver of the appellant’s claims.

      Here, Atty. Klementovich filed 1925(b) statements in support of the

appeals at 1123 MDA 2015 and 1160 MDA 2015 containing eighty-seven

unnumbered issues for appellate review. Although the Supreme Court found

it reasonable for the appellant to raise a large number of issues on appeal in

the complex litigation in Eiser, this case does not involve complicated

causes of action, but concerns conventional breach of contract claims that

only required a two-day trial.     Our review of the 1925(b) statements

confirms the trial court’s observation that Appellants’ issues are “overly

vague, redundant, [and] prolix” and some contain multiple sub-issues.

      More importantly, we recognize the trial court refused to draft an

opinion analyzing Appellants’ eighty-seven issues as it made a specific

finding of fact that Atty. Klementovich had filed the 1925(b) statements in

bad faith.   We note the Atty. Klementovich’s issues for appeal include

flippant remarks demonstrating disrespect of the judicial process, indicating

that the “the jury, indeed the entire trial, decided precisely nothing.”

1925(b) statement, 10/9/15, at 8.            In another claim of error, Atty.

Klementovich vaguely argued that Appellants were entitled to a new trial

because “the jury demonstrably did not understand the most basic concepts

                                    - 13 -
J-A18041-16, J-A18042-16, J-A18043-16



of oil and gas law critical to interpreting the parties’ legal rights under the

documents.” 1925(b) statement, 10/9/15, at 8.

      Appellants also filed motions in the trial court and in this Court asking

for the opportunity to revise their 1925(b) statements to avoid waiver.

Appellants unapologetically claimed that they believed it was necessary to

submit eighty-seven claims on appeal as there were “many, many errors of

consequence,” blaming the trial court for failing to provide reasoning for

each error when they were committed and in failing to address similar claims

in their post-trial motions, which Appellants set forth in “exquisite detail.”

Response to Application to Quash, 12/17/15, at 7. Accusing the trial court

of careless review, Atty. Klementovich asserts that “if [the trial judge] had

conscientiously considered the arguments on all these issues when they

originally arose, [he] should by this time have a thorough understanding of

them.”   Id. at 10.   Atty. Klementovich threatened that if the trial court

refused to rule in Appellants’ favor, “it will be clear beyond peradventure

that the court is motivated by prejudice, acrimony, bias, and ill will against

Appellants’ counsel, rather than a good faith desire to see the issues

presented on the appeal decided on the merits.” Motion, 12/14/15, at 5.

      The record supports the trial court’s determination that Appellants’

voluminous 1925(b) statements failed to set forth non-redundant, non-

frivolous issues in an appropriately concise matter. We will not disturb the

trial court’s finding of fact that Appellants filed these two statements in bad

faith, deliberately circumventing the purpose of Rule 1925(b) in violation of

                                    - 14 -
J-A18041-16, J-A18042-16, J-A18043-16



our Rules of Appellate Procedure. Although Appellants have asked that we

remand to the trial court to allow them to file a shorter 1925(b) statement,

the plain language of Rule 1925(b) allows appellate courts to respect the

trial court’s determination that the number of issues raised was so abusive

that the appropriate remedy was to deem all appellate claims waived. As a

result, we conclude that the trial court did not err in dismissing the claims

raised in the appeals docketed at 1123 MDA 2015 and 1160 MDA 2015.

      Appellants’ remaining claims on appeal were docketed by this Court at

2113 MDA 2015.       Appellant challenges the trial court’s decision to grant

summary judgment on all the claims raised against Appellee attorneys who

assisted Atty. Klementovich in drafting the documents for the 1990 property

transfer pursuant to the terms agreed by the parties.            Appellants also

contend the trial court erred in granting summary judgment in favor of

Appellee Engel on Appellants’ fraud and breach of fiduciary duty claims.

      Before we reach the merits of these arguments, we must determine

whether Appellants’ claims are timely filed. As noted above, the trial court

found Appellants’ claims against Appellee Engel were time barred by the

statute of limitations as the action was filed over twenty years after the deed

was executed. However, the trial court found the discovery rule applied to

allow review of Appellants’ claims against Appellee attorneys.

      An action to recover damages for injury to person or property which

sounds in fraud is governed by a two-year statute of limitations. See 42

Pa.C.S. § 5524(7).    A four-year statute of limitations applies to the legal

                                    - 15 -
J-A18041-16, J-A18042-16, J-A18043-16



malpractice claim based in contract principles.           42 Pa.C.S. § 5525;

Wachovia Bank, N.A. v. Ferretti, 935 A.2d 565, 571 (Pa. Super. 2007).

Generally, the statute of limitations begins to run when the right to institute

and maintain a suit arises. Toy v. Metro. Life Ins. Co., 863 A.2d 1, 7 (Pa.

Super. 2004), affirmed, 593 Pa. 20, 928 A.2d 186 (2007).           The discovery

rule provides an exception in circumstances where the right to institute suit

has arisen, but it is not reasonable to expect the party, who has exercised

due diligence, to discover that he has been injured.       Id.   Pursuant to the

discovery rule, the statute of limitations is tolled until the plaintiff knows, or

in the exercise of reasonable diligence should have known, that he/she has

been injured and that her injury was caused by another's conduct. Id.

      We first analyze Appellants’ argument that the trial court erred in

finding the statute of limitations barred its fraud claim against Appellee

Engel.   Appellants’ claim is based on their assertion that Appellee Engel

fraudulently changed the terms of sale given to Appellee attorneys to

prepare the initial sales documents. While Appellants acknowledge that the

two-year statute of limitations has passed and attempt to invoke the

discovery rule exception, they fail to explain how they were prevented from

discovering this alleged fraud for twenty years. Appellants admit that they

read, signed, and executed the agreement of sale, the deed, and the

assignment, but assert that they could not themselves understand the

documents they signed which explicitly set forth the parties’ terms of sale.

However, “[l]ack of knowledge, mistake or misunderstanding, will not toll

                                      - 16 -
J-A18041-16, J-A18042-16, J-A18043-16



the running of the statute.” Pocono [International] Raceway v. Pocono

Produce, Inc., 503 Pa. 80, 85, 468 A.2d 468, 471 (1983).                  Appellants’

dissatisfaction with the terms that they agreed to in the relevant documents

does not allow them to avoid the time bar set forth in the applicable statute

of limitations.    Accordingly, we conclude that the trial court did not err in

entering summary judgment in favor of Appellee Engel on these claims in

the property sale action.

      With respect to Appellants’ claims against Appellee attorneys, we note

that the trial court found that Appellants did properly invoke the discovery

rule to allow their action to proceed as there was no “triggering event [for

Appellants] to question [Appellee attorneys’] legal advice prior to notice of

the lease in 2010.” Order, 4/21/15, at 1. We observe that this Court has

held that “the trigger for the accrual of a legal malpractice action, for statute

of limitations purposes, is not the realization of actual loss, but the

occurrence of a breach of duty.” Ferretti, 935 A.2d at 572.

      While the trial court initially denied Appellee attorneys’ claim that

Appellants’ action was barred by the statute of limitations, it subsequently

granted Appellee attorneys’ motion for summary judgment finding that

Appellants failed to show Appellee attorneys breached a duty to Appellants.

We   note   that    the   parties   disagree    on   whether   Appellee    attorneys

represented all nine siblings in the sale of the property or limited their role

to drafting the relevant documents for Appellee Engel.




                                       - 17 -
J-A18041-16, J-A18042-16, J-A18043-16



       Appellants’ malpractice claim hinges on their assertion that Appellee

attorneys gave them incorrect legal advice to give Appellee Engel a majority

share of the mineral rights to establish control.             However, the trial court

emphasized      that   Atty.     Klementovich,     who   is   also   a   licensed   legal

practitioner, played a significant role in fashioning the terms of the sales

agreement at the family meeting, revising the sales agreements between the

parties, and negotiating on behalf of the Appellant Siblings, who never

sought specific legal advice from Appellee attorneys.             With respect to the

legal advice that Appellants found improper, the trial court noted that

Appellee Atty. Roman communicated this information to Atty. Klementovich,

not Appellants. We agree with the trial court’s finding that Atty. Roman did

not owe any duty to Atty. Klementovich who was not a client but a fellow

attorney with the training, education, and ability to research the issue and

form a conclusion. See Hess v. Fox Rothschild, LLP, 925 A.2d 798, 806

(Pa. Super. 2007) (“[t]o maintain a claim of legal malpractice based on

negligence,     a   plaintiff   must    show     an   attorney-client    or   analogous

professional relationship with the defendant-attorney”). As a result, we find

the trial court did not err in granting summary judgment in favor of Appellee

attorneys.5


____________________________________________


5
  In granting summary judgment, the trial court also found that Appellants’
claims must fail as the fact that any harm that resulted from Appellee
attorneys’ advice is mere speculation as there is no reasonable basis upon
(Footnote Continued Next Page)


                                          - 18 -
J-A18041-16, J-A18042-16, J-A18043-16



      For the foregoing reasons, we affirm the trial court’s orders filed in

both docketed cases and the resulting three appeals.

      Orders affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2016




                       _______________________
(Footnote Continued)

which to award damages for the recovery of royalties. There are no entities
seeking to extract any minerals or natural gas on this property.



                                           - 19 -